DETAILED ACTION
This action is responsive to the following communications: Applicant’s Response filed on November 10, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2019/0311410 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claims 1-3, 5, 6, 8, 11-13, 17, 181, and 20 were amended. Claims 17 and 18 are amended herein via Examiner’s Amendment. Claims 1, 11, and 17 are the independent claims. Claims 1-20 are allowed.

Specification



The objections to the disclosure is withdrawn in view of the amendments. 

Claim Objections
The objection to claim 2 is withdrawn in view of the amendment.

Claim Rejections - 35 USC § 112
The rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn in view of the amendments.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Please amend claims 17 to remove some duplicate words and claim 18 to correct a self-dependency issue and for consistency with the parent claim.

Claim 17. (Examiner’s Amendment) A system comprising: 
	a memory comprising instructions; 
	one or more processors configured to execute the instructions, wherein a method is implemented in response to executing the instructions, the method comprising: 
		receiving a transaction message, wherein the transaction message comprises product information for one or more products selected by an online shopper via a web browser, wherein the transaction message is received in response to the online shopper activating a hyperlink in a web page provided by a web server and displayed by a user device of the online shopper; 
		sending some or all of the product information to a plurality of user devices in first messages, respectively, [[via]] via a messaging service executing on a messaging server; 
		in response to the sending the first messages, receiving second messages from the plurality of user devices 


Claim 18. (Examiner’s Amendment) The system of claim [[18]]17 
	wherein the web server is configured to deliver the web page that comprises the hyperlink and identities of the one or more products that were selected by the online shopper; 
	a database comprising the product information; 
	a server configured to access the database to read the product information in response to activation of the hyperlink by the online shopper via the browser.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 1-20 are allowed.

The Examiner has carefully examined independent claims 1, 11, and 17. The closest prior art references of record are U.S. Patent Application Publication No. 2010/0174623 A1 (hereinafter McPhie), U.S. Patent Application Publication No. 2017/0364866 A1 (hereinafter Steplyk), U.S. Patent Application Publication No. 2005/0210025 A1 (hereinafter Dalton), and U.S. Patent Application Publication No. 2018/0048594 A1 (hereinafter de Silva).
Claims 1, 11, and 17 are patentable over McPhie, Steplyk, Dalton, and de Silva at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 11, and 17:

For independent claim 1:
in response to the decision-making support system receiving the product information, the decision-making support system sending a redirect command to the web browser, wherein the redirect command, when activated by the online shopper, activates a messaging application, wherein the messaging application, when activated, enables communication between the user device of the online shopper and the decision- support system via a messaging service executing on a server;

For independent claim 11:
wherein the transaction message is received in response to the online shopper activating a hyperlink displayed in the web page; 
sending some or all of the product information to a plurality of user devices in respective first messages via a messaging service executing on a messaging server; 
in response to the sending the first messages, receiving second messages from the plurality of user devices, respectively, via the messaging service, wherein each of the first messages comprises review information related to the one or more products;

For independent claim 17:
wherein the transaction message is received in response to the online shopper activating a hyperlink in a web page provided by a web server and displayed by a user device of the online shopper; 
sending some or all of the product information to a plurality of user devices in first messages, respectively, via a messaging service executing on a messaging server; 
in response to the sending the first messages, receiving second messages from the plurality of user devices via the messaging service, wherein each of the second messages comprises review information related to the one or more products;

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 18 was amended, however, the claim caption incorrectly indicates “Original.”